           Case 3:20-cv-00463-GMN-CLB Document 25 Filed 03/11/21 Page 1 of 3




1    AARON FORD
     Attorney General
2    MANDANA DIVANBEIKI (Bar No. 14862)
     Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (Phone)
     (702) 486-3773 (Fax)
6    Email: mdivanbeiki@ag.nv.gov
7    Attorneys for Defendants
8
9                             UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11   SEAN DIXON,
                                                       Case No. 3:20-cv-00463-GMN-CLB
12                       Plaintiff,
13   vs.                                              STIPULATION AND ORDER FOR
                                                       DISMISSAL WITH PREJUDICE
14   Baca, et al.,
15                       Defendants.
16

17
              IT IS HEREBY STIPULATED, by and between Sean Dixon, pro se, and Defendants,
18
     by and through counsels1, Aaron D. Ford, Attorney General of the State of Nevada, and
19
     Mandana Divanbeiki, Deputy Attorney General, based upon the agreement to settle
20
     between the parties, that the above-captioned action should be dismissed with prejudice
21
     by order of this Court, with each party to bear his own costs.
22
     ///
23
     ///
24

25
            This case was previously assigned to Attorney Jefferey A. Cogan. Mr. Cogan is
              1

26   no longer with the Office of the Attorney General in Nevada and the case has been
     assigned to Deputy Attorney General Mandana Divanbeiki. Mr. Dixon has previously
27   signed this Stipulation and Order document. Divanbeiki’s signature is reflected on a
28   separate page attached to this document.

                                                  1
        Case 3:20-cv-00463-GMN-CLB Document 25
                                            24 Filed 03/11/21
                                                     03/10/21 Page 2 of 3




1            This Stipulation for Dismissal with Prejudice is executed as part of an out-of-court

2    settlement between parties. Each party will bear its own attorney’s fees and costs.

3            DATED this 10th day of March, 2021 DATED this 10th day of March, 2021

4                                                      AARON D. FORD
                                                       Attorney General
5

6
     By:                                               By: /s/ Mandana Divanbeiki
7          SEAN DIXON                                      Mandana Divanbeiki, (SBN 14862)
           Plaintiff Pro Se                                Deputy Attorney General
8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
Case 3:20-cv-00463-GMN-CLB Document 25
                                    24 Filed 03/11/21
                                             03/10/21 Page 3 of 3




                                    Dated this 11
                                               __ day of March, 2021.



                                    _________________________________
                                    Gloria M. Navarro, District Judge
                                    United States District Court
